Case 1:19-cv-04216-ILG-PK Document 33-1 Filed 08/16/19 Page 1 of 7 PageID #: 44




                     Exhibit 1
                                     t:astern
             Case 1:19-cv-04216-ILG-PK        Ulstnct of New
                                          Document           York - LIVE
                                                           33-1          Database
                                                                     Filed        1.2 (Revision
                                                                            08/16/19       Page 1.2.0.6)
                                                                                                    2 of 7 PageID #: 45
                                             U.S. District Court
                                   Eastern District of New York (Brooklyn)
                             CIVIL DOCKET FOR CASE #: 1:19-cv-04216-ILG-PK


 Gill v. JUS Broadcasting Corp. et al                                               Date Filed: 07/19/2019
 Assigned to: Judge I. Leo Glasser                                                  Jury Demand: None
 Referred to: Magistrate Judge Peggy Kuo                                            Nature of Suit: 470 Racketeer/Corrupt
 Case in other court: New Jersey, 3:19-cv-06742                                     Organization
 Cause: 18:1962 Racketeering (RICO) Act                                             Jurisdiction: Diversity

 Plaintiff
 Kashmir Gill                                                         represented by Steven Adam Jayson
 Individually                                                                        Law Offices of Alan Ackerman
                                                                                     1719 Route 10 East
                                                                                     Ste 106
                                                                                     Parsippany, NJ 07054
                                                                                     973-898-1177
                                                                                     Email: sjayson@alanackermanlaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    ALAN R. ACKERMAN
                                                                                    1719 ROUTE 10 EAST
                                                                                    PARSIPPANY, NJ 07054
                                                                                    (973) 898-1177
                                                                                    Email: araesq@alanackermanlaw.com
                                                                                    ATTORNEY TO BE NOTICED


 V.
 Defendant
 Jus Broadcasting Corp                                                represented by Michael Farhi
                                                                                     190 Moore Street, Hackensack, Nj
                                                                                     Hackensack, NJ 07601
                                                                                     201-488-7211
                                                                                     Fax: 201-488-7211
                                                                                     Email: mfarhi@nklaw.com
                                                                                     TERMINATED: 0810712019
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    PaulA. Batista
                                                                                    Paul Batista, PC
                                                                                    26 Broadway
                                                                                    Suite 1900
                                                                                    New York, NY 10004
                                                                                    212-980-0070
                                                                                    Fax: 212-344-7677
                                                                                    Email: batista007@aol.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
https:llecf.nyed.uscourts.gov/cgi-bin/OktRpt.pl?660608805738113-L_1_0-1
..,1 I VIC-V I "
                   Case 1:19-cv-04216-ILG-PKEastern
                                               Document          33-1 Filed 08/16/19 Page 3 of 7 PageID #: 46
                                                    District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

   Defendant
  Jus Punjabi, LLC                                                    represented by Michael Farhi
                                                                                     (See above for address)
                                                                                     TERMINATED: 0810712019
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Paul A. Batista
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

  Defendant
  Jus One, Corp.                                                      represented by Michael Farhi
                                                                                     (See above for address)
                                                                                     TERMINATED: 0810712019
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Paul A. Batista
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

  Defendant
  Jus Broadcasting Corp PVT Ltd                                       represented by Michael Farhi
                                                                                     (See above for address)
                                                                                     TERMINATED: 0810712019
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Paul A. Batista
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

  Defendant
  Penny Sandhu                                                        represented by Michael Farhi
                                                                                     (See above for address)
                                                                                     TERMINATED: 0810712019
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Paul A. Batista
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED


    Date Filed             #   Docket Text
    02/25/2019              1 COMPLAINT against JUS BROADCASTING CORP, JUS BROADCASTING CORP
                               PVT LTD, JUS ONE, CORP., JUS PUNJABI, LLC, PENNY SANDHU ( Filing and

https:llecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?660608805738113-L 1 0-1
             Case 1:19-cv-04216-ILG-PK   Document
                                     Eastern               33-1
                                             District of New        Filed
                                                             York - LIVE    08/16/19
                                                                         Database          Page
                                                                                  1.2 (Revision     4 of 7 PageID #: 47
                                                                                                1.2.0.6)

                              Admin fee $ 400 receipt number 0312-9444442), filed by KASHMIR GILL.
                              (Attachments: # 1 Civil Cover Sheet)(ACKERMAN, ALAN) [Transferred from New
                              Jersey on 7/22/2019.] (Entered: 02/25/2019)
  02125/2019                  Judge Freda L. Wolfson and Magistrate Judge Tonianne 1. Bongiovanni added. (jmh)
                              [Transferred from New Jersey on 7/22/2019.] (Entered: 02/25/2019)
  02/25/2019             1 SUMMONS ISSUED as to JUS BROADCASTING CORP, JUS BROADCASTING
                              CORP PVT LTD, JUS ONE, CORP., JUS PUNJAB I, LLC, PENNY SANDHU. Attached
                              is the official court Summons, please fill out Defendant and Plaintiffs attorney information
                              and serve. (jmh) [Transferred from New Jersey on 7122/2019.] (Entered: 02125/2019)
  0312112019             1    SUMMONS Returned Executed by KASHMIR GILL. PENNY SANDHU served on
                              319/2019, answer due 41112019. (ACKERMAN, ALAN) [Transferred from New Jersey on
                              7/22/2019.] (Entered: 03/2112019)
  03121/2019             ~    AFFIDAVIT of Service for Affidavit of Service served on Jus Broadcasting PVT LTD; Jus
                              Punjabi, LLC; Jus Broadcasting Corp.; Jus One, Corp. on 03/07/2019, filed by KASHMIR
                              GILL. (Attachments: # 1 Exhibit "A", # 2 Exhibit "B", # 1 Exhibit "C", # ~ Exhibit "D")
                              (ACKERMAN, ALAN) [Transferred from New Jersey on 7/2212019.] (Entered:
                              03/21/2019)
  04/02/2019             ~    STIPULATION by All Defendants. (FARHI, MICHAEL) [Transferred from New Jersey
                              on 7122/2019.] (Entered: 04/02/2019)
  04/03/2019             n    STIPULATION AND ORDER that the time for Defendant Joseph Scotto to answer, move
                              or otherwise respond to the Complaint is extended to 411112019. Signed by Magistrate
                              Judge Tonianne J. Bongiovanni on 4/3/2019. (lan) [Transferred from New Jersey on
                              7122/2019.] (Entered: 04/03/2019)
  04/1112019             1 NOTICE of Appearance by MICHAEL FARRI on behalf of All Defendants (FARRI,
                              MICHAEL) [Transferred from New Jersey on 7/22/2019.] (Entered: 04/1112019)
  04/11/2019             ~    STIPULATION Extending Time to Answer by All Defendants. (FARRI, MICHAEL)
                              [Transferred from New Jersey on 7/22/2019.] (Entered: 04/1112019)
  0411212019             2 STIPULATION AND ORDER that the time within which all Defendants may answer or
                              file a responsive pleading to the Complaint or otherwise move is extended to 4/25/2019.
                              Signed by Magistrate Judge Tonianne 1. Bongiovanni on 411212019. (mps) [Transferred
                              from New Jersey on 7/22/2019.] (Entered: 0411212019)
  0412512019            10    MOTION to Dismiss for Lack of Jurisdiction by All Defendants. (Attachments: # 1 Text
                              of Proposed Order, # 1 Brief, #.3. Declaration, # ~ Dec1aration)(FARRI, MICHAEL)
                              [Transferred from New Jersey on 7/22/2019.] (Entered: 04/25/2019)
  04/26/2019                  Set Deadlines as to .l.Q MOTION to Dismiss for Lack of Jurisdiction. Motion set for
                              5/20/2019 before Judge Freda L. Wolfson. Unless otherwise directed by the Court, this
                              motion will be decided on the papers and no appearances are required. Note that this is an
                              automatically generated message from the Clerk's Office and does not supersede any
                              previous or subsequent orders from the Court. (km) [Transferred from New Jersey on
                              7/22/2019 .] (Entered: 04/26/2019)
                                                                                                -
  05/0612019            11    Letter from Alan R. Ackerman, Esq. requesting an adjournment re 10 MOTION to
                              Dismiss for Lack of Jurisdiction, Set/Reset Motion and R&R DeadlineslHearings,.
                              (ACKERMAN, ALAN) [Transferred from New Jersey on 7122/2019.] (Entered:
                              05/06/2019)
  05/07/2019            li LETTER ORDER Resetting Deadlines as to 10 MOTION to Dismiss for Lack of
                              Jurisdiction. Motion reset for 6/3/2019 before Judge Freda L. Wolfson . Unless otherwise
https:llecf.nyed. uscourts.gov/cgi-bin/DktRpl.pl?660608805738113-L_ 1_0-1
            Case 1:19-cv-04216-ILG-PKI:astern
                                          Document          33-1
                                              District of New        Filed
                                                              York - LIVE    08/16/19
                                                                          Database         Page
                                                                                   1.2 (Revision     5 of 7 PageID #: 48
                                                                                                 1.2.0.6)

                             directed by the Court, this motion will be decided on the papers and no appearances are
                             required. Signed by Judge Freda L. Wolfson on 517/2019. (km) [Transferred from New
                             Jersey on 7/22/2019.] (Entered: 05/07/2019)
  0512012019           11    RESPONSE in Opposition filed by KASHMIR GILL re 10 MOTION to Dismiss for Lack
                             of Jurisdiction (Attachments: # 1 Affidavit of Kashmir Gill, # 2 Exhibit A to Gill Affidavit
                             (Profit and Loss Statement), # l Exhibit B to Gill Affidavit (Operating Agreement), # 1.
                             Exhibit C to Gill Affidavit (Final Settlement Agreement), # ~ Exhibit D to Gill Affidavit
                             (Signed Dollar), # QExhibit E to Gill Affidavit (Email»(ACKERMAN, ALAN)
                             [Transferred from New Jersey on 7/22/2019.] (Entered: 05120/2019)
  05124/2019           14 Letter. (FARHI, MICHAEL) [Transferred from New Jersey on 7122/2019.] (Entered:
                          OS/24/2019)
  0512812019           12 LETTER ORDER Resetting Deadlines as to lQ MOTION to Dismiss for Lack of
                             Jurisdiction. Motion reset for 6/17/2019 before Chief Judge Freda L. Wolfson. Unless
                             otherwise directed by the Court, this motion will be decided on the papers and no
                             appearances are required. Signed by Chief Judge Freda L. Wolfson on 5/28/2019. (km)
                             [Transferred from New Jersey on 7/22/2019.] (Entered: OS/29/2019)
  06/03/2019           16 REPLY BRIEF to Opposition to Motion filed by All Defendants re 10 MOTION to
                          Dismiss for Lack of Jurisdiction (Attachments: # 1 Brief)(FARHI, MICHAEL)
                          [Transferred from New Jersey on 7/22/2019.] (Entered: 06/0312019)
  0611212019                 Set/Reset Deadlines as to lQ MOTION to Dismiss for Lack of Jurisdiction. Motion set for
                             Oral Argument on 7/10/2019 10:00 AM in Trenton - Courtroom 5E before Chief Judge
                             Freda L. Wolfson. Gmm,) [Transferred from New Jersey on 7/2212019.] (Entered:
                             06/1212019)
  07/11/2019                 Set/Reset Deadlines as to 10 MOTION to Dismiss for Lack of Jurisdiction. Motion set for
                             711912019 10:30 AM in Trenton - Courtroom 5E before Chief Judge Freda L. Wolfson.
                             Gmm, ) [Transferred from New Jersey on 7/22/2019.] (Entered: 07111/2019)
                                                                                                                           --
  07118/2019           11    MOTION for Leave to Appear Pro Hac Vice by All Defendants. (Attachments: # 1
                             Statement, # 2 Certification, # 1 Certificate of Service, # 1. Text of Proposed Order)
                             (FARHI, MICHAEL) [Transferred from New Jersey on 712212019.] (Entered: 07118/2019)
  07118/2019           II APPLICATIONIPETITION for FOR ATTORNEYS FEES AND COSTS for by
                          KASHMIR GILL. (Attachments: # 1 Exhibit A- Copy of Docket Sheet, # 2. Text of
                             Proposed Order)(ACKERMAN, ALAN) [Transferred from New Jersey on 7/22/2019.]
                             (Entered: 07118/2019)
  0711812019                 Set Deadlines as to 11 MOTION for Leave to Appear Pro Hac Vice. Motion set for
                             8/19/2019 before Magistrate Judge Tonianne J. Bongiovanni. Unless otherwise directed by
                             the Court, this motion will be decided on the papers and no appearances are required. Note
                             that this is an automatically generated message from the Clerk's Office and does not
                             supersede any previous or subsequent orders from the Court. (km) [Transferred from New
                             Jersey on 7/22/2019.] (Entered: 07/18/2019)
  0711812019           19    Letter from JUS Broadcasting for Adjournment Request re lQ MOTION to Dismiss for
                             Lack of Jurisdiction. (FARHI, MICHAEL) [Transferred from New Jersey on 7/22/2019.]
                             (Entered: 07118/2019)
  07/1812019           ~     Letter from Alan R. Ackerman objecting to Defendants' adjournment request re Set/Reset
                             Motion and R&R Deadlines/Hearings, Set/Reset Motion and R&R Deadlines/Hearings, 12
                             Letter. (ACKERMAN, ALAN) [Transferred from New Jersey on 7/2212019.] (Entered:
                             0711812019)
 107/18/2019           21    TEXT ORDER DENYING DEFENDANTS REQUEST .12 TO ADJOURN MOTION.
https:llecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?660608805738113-L_1_0-1                                                     A   I~
            Case 1:19-cv-04216-ILG-PK ~.~Document
                                              ~       33-1 Filed 08/16/19 Page 6 of 7 PageID #: 49
                                                      t/w TurK - LIV~ uatabase 1.2 (Revision 1.2.0.6)
                                                     __   ...   ... ' ' ' ' ' \ UI . .



                       Motion shall remain on as scheduled for 7/19/2019 at 10:30 A.M .. So Ordered by Chief
                       Judge Freda L. Wolfson on 7/18/2019. (jmm, ) [Transferred from New Jersey on
                       7/22/2019.] (Entered: 07/18/2019)
  0711912019           22     Minute Entry for proceedings held before Chief Judge Freda L. Wolfson: Motion Hearing
                              held on 7/19/2019 re 10 MOTION to Dismiss for Lack of Jurisdiction filed by       ms
                                                                                                                ONE,
                              CORP., JUS BROADCASTING CORP, JUS PUNJAB I, LLC, PENNY SANDHU, JUS
                              BROADCASTING CORP PVT LTD. Court Ordered Case to be transferred to Eastern
                              District of New York. Order to be filed. (Court ReporterlRecorder Vincent Russoniello.)
                              (jmm,) [Transferred from New Jersey on 7/22/2019.] (Entered: 07/19/2019)
  07/1912019           23     ORDER that Plaintiffs .lli application for Attorney's fees is Granted; Plaintiff is awarded
                              attorney's fees and costs in the amount of$I,800.00. It is ORDERED that the lQ Motion to
                              Dismiss for Lack of Jurisdiction is DENIED. It is further ORDRED that this matter is
                              transferred to the U.S.D.C. for the Eastern District of New York. Signed by Chief Judge
                              Freda L. Wolfson on 7/1912019. (km) [Transferred from New Jersey on 7/22/2019.]
                              (Entered: 07/19/2019)
  07/1912019                  ***Civil Case Terminated. (km) [Transferred from New Jersey on 7/2212019.] (Entered:
                              07119/2019)
                                ---'
  07122/2019           24     Case transferred in from District of New Jersey; Case Number 3: 19-cv-06742. Original
                              file certified copy of transfer order and docket sheet received. (Entered: 07/22/2019)
  07122/2019           25     In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                              the parties are notified that if all parties consent a United States magistrate judge of this
                              court is available to conduct all proceedings in this civil action including a (jury or
                              nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                              copy of the consent form that should be filled out, signed and filed electronically only if
                              all parties wish to consent. The form may also be accessed at the following link:
                              http-:llwww.uscourts.goy/uscourts/FormsAndFees/Forms/A0085.P-df. You may withhold
                              your consent without adverse substantive consequences. Do NOT return or file the
                              consent unless all parties have signed the consent. (Davis, Kimberly) (Entered:
                              07/22/2019)
  07/22/2019                  The case of Gill V. Jus Broadcasting Corp., has been transferred from District of New
                              Jersey to the Eastern District of New York. The new case number is 19-cv-4216.
                              PLEASE NOTE: if you plan to continue representing your client(s), you must be admitted
                              to practice before this court. You must do so by applying for Pro Hac Vice or permanent
                              admission. To apply for Pro Hac Vice admission, you must first register for an ECF login
                              and password. Please visit the Court's website at www.nyed.uscourts.gov/attorney-
                              admissions for guidance. Once registered, you must electronically file a Motion to Appear
                              Pro Hac Vice. You must pay the required pro hac vice fee online. (Davis, Kimberly)
                              (Entered: 07/22/2019)
  07123/2019                  ORDER denying, with leave to renew, defense counsel's 11 Motion for Leave to Appear
                              pro hac vice. Counsel is directed to the pro hac vice Attorney Admission Instructions
                              available at https:llwww.nyed.uscourts.gov/pro-hac-vice-attorney-admission-instructions.
                              Ordered by Magistrate Judge Peggy Kuo on 7/2312019. (Riquelme, Claudia) (Entered:
                              07/23/2019)
  07123/2019            26    SCHEDULING ORDER: An Initial Conference will be held in this case on September 11,
                              2019 at 10:00 a.m. before Peggy Kuo, United States Magistrate Judge, in Courtroom llC
                              South of the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York. All
                              counsel are required to attend. Counsel are directed to the annexed Initial Conference
                              Order for instructions. At least five days before the Conference, the parties must file a
                              completed copy of the Proposed Discovery Plan, a PDF version of which may be found at:
https :/Iecf.nyed. uscourts.gov/cgi-bin/DktRpt.pl?660608805738113-L_1_0-1                                                     !iff'.
            Case 1:19-cv-04216-ILG-PKEastern
                                         Document         33-1
                                             District of New        Filed
                                                             York - LIVE   08/16/19
                                                                         Database         Page
                                                                                  1.2 (Revision    7 of 7 PageID #: 50
                                                                                                1.2.0.6)

                             https:llwww.nyed.uscourts.gov/pub/PK-discovplan.pdf. Any request for adjournment of
                             this or any other conference must be made in writing on notice to opposing parties, and
                             must disclose whether or not all parties consent. No request for adjournment will be
                             considered unless made at least two (2) business days before the scheduled conference,
                             except in the event of an emergency. Counsel with knowledge and authority. must be
                             present. Per diem counsel may' not aRpear without p.Iiru:..permission of the Court.
                             Ordered by Magistrate Judge Peggy Kuo on 7/2312019. (Attachments: # 1 Proposed
                             Discovery Plan) (Riquelme, Claudia) (Entered: 07/23/2019)
  07124/2019           27    NOTICE of Appearance by Paul A. Batista on behalf of Jus Broadcasting Corp, Jus
                             Broadcasting Corp PVT Ltd, Jus One, Corp., Jus Punjabi, LLC, Penny Sandhu (aty to be
                             noticed) (Batista, Paul) (Entered: 0712412019)
  07/31/2019           28    NOTICE of Consent to Change Attorney by Paul A. Batista (Batista, Paul) Modified on
                             8/112019 to reflect that this is a motion. (Riquelme, Claudia). (Entered: 07/3112019)
  08/01/2019                 ORDER denying 28 , with leave to renew, Motion to Substitute Attorney. The proposed
                             substitution of attorney is not signed by defendants. Counsel is directed to resubmit the
                             motion in compliance with Local Civil Rule 1.4, which requires any substitution of
                             counsel by stipulation to be signed by counsel, the client, and all other parties. Ordered by
                             Magistrate Judge Peggy Kuo on 8/112019. (Riquelme, Claudia) (Entered: 08/0112019)
  08/0612019           29    First MOTION to Substitute Attorney re: 2.B. by Jus Broadcasting Corp, Jus Broadcasting
                             Corp PVT Ltd, Jus One, Corp., Jus Punjabi, LLC, Penny Sandhu. (Batista, Paul) (Entered:
                             08/06/2019)
  08/07/2019                 ORDER granting 22 Motion to Substitute Attorney. Attorney Michael Farhi terminated.
                             Ordered by Magistrate Judge Peggy Kuo on 817/2019. (Riquelme, Claudia) (Entered:
                             08/07/2019)
  08/0812019           1Q NOTICE of Appearance by Steven Adam Jayson on behalf of Kashmir Gill (aty to be
                             noticed) (Jayson, Steven) (Entered: 08/0812019)
  0811312019           II Request for Certificate of Default by Kashmir Gill (Attachments: # 1 Affidavit in Support
                          Affirmation of Alan R. Ackerman, # 2 Affidavit of Service Affirmation of Service, # 3.
                             Proposed Order Proposed Certificate of Default) (Jayson, Steven) (Entered: 08113/2019)



                                   I                      PACER Service Center                                I
                                   [                         Transaction Receipt                              I
                                   I                              08/16/201908:43:28                          I
                                   PACER
                                                      pabatista       IClient Code:
                                   Login:                                               II                    I
                                   Description:
                                                      Docket          lisearCh          W: 19-cv-04216-ILG-
                                                      Report            Criteria:            PK
                                   IBillable Pages: 116               IICost:         _~ ~60                  I




https:llecf.nyed.uscourts.gov/cgi-binlDktRpt.pl?660608805738113-L_ 1_0-1
